Case: 1:20-cv-04699 Document #: 40-2 Filed: 09/08/20 Page 1 of 6 PageID #:578




                          EXHIBIT 1
           Case: 1:20-cv-04699 Document #: 40-2 Filed: 09/08/20 Page 2 of 6 PageID #:579




                                                               EKWAN E. RHOW
                                                               PRINCIPAL
                                                               T 310.201.2100
                                                               F 310.201.2110
                                                               E erhow@birdmarella.com

                                                               EDUCATION
                                                               Harvard Law School, J.D., 1994
                                                               Stanford University, B.A., 1991



OVERVIEW

Ekwan E. Rhow is a name principal at Bird Marella. A Fellow of the American College of Trial Lawyers, he is a graduate
of Stanford University and Harvard Law School. Chambers & Partners has recognized Ekwan as a “trial expert” who is
often called upon to “undertake high-profile work” and “bet-the-farm litigation,” and has described him as “articulate,
brilliant in court and very hard-working.” Benchmark Litigation has named Ekwan as one of the top 20 trial lawyers in
California and one of the top 100 trial lawyers in the United States. He has first-chaired over forty cases that were tried
to verdict or award in courts and venues throughout California and nationwide.

As a result of his successful jury trial track record and his focused cost-effective approach to case management, clients
from varied industries have retained Ekwan to represent them in their complex business disputes. His regular roster of
clients include international Fortune 500 companies (Samsung, SK Hynix, Xerox, Western Digital and Aramark), large
private companies (Vizio, Prospect Medical, Forever 21 and Newegg), international conglomerates (CJ and LG),
prominent Hollywood financiers and production companies (Relativity Media, Ryan Kavanaugh and Roy Lee) and other
national and local corporations. He also serves as a personal adviser to high-profile dealmakers and celebrities such as
Kanye West. Because his clients come from a myriad of industries (including the technology, banking, entertainment,
healthcare, fashion and manufacturing sectors), his jury trial experience covers a broad range of business-related issues
including finance, contracts, securities, and intellectual property.

A significant facet of Ekwan’s practice involves the defense of companies against class action lawsuits. He has defeated
class actions focused on numerous industries including the automotive, electronics, telecommunications, financial
services and apparel sectors involving liabilities ranging from $100 million to over $1 billion. His knowledge of the judges
in the Central District and the Superior Courts has proved invaluable in tailoring persuasive arguments on behalf of his
clients in these matters.

Ekwan has also been involved in many matters involving the entertainment industry. He has handled disputes over
production credits and box office compensation involving films such as How to Train Your Dragon and has defended
concert-related litigation for music industry celebrities such as Asian pop star Rain. He is currently involved in
shareholder litigation involving the largest Asian American cable television network. He has also represented special
effects studios, international movie distribution companies, film financing companies, celebrities, and production
companies in numerous other matters.


 1875 Century Park East, 23rd Floor  Los Angeles, CA 90067  TEL (310) 201-2100  FAX (310) 201-2110  www.BirdMarella.com
           Case: 1:20-cv-04699 Document #: 40-2 Filed: 09/08/20 Page 3 of 6 PageID #:580




In addition to his representation of companies in their commercial matters, Ekwan has been involved in many unique
high-profile representations including defense of the CEO of one of the nation’s largest consumer electronics companies
after his highly-publicized detention in China. After a three-year negotiation within the Chinese government and
coordination with the U.S. government, Ekwan secured his release. The case was profiled in a Pulitzer Prize-winning
New York Times article. Another of Ekwan’s cases involving the apparel industry became the subject of an exhibit at the
Smithsonian Institution.

His current representations include the defense of the company entities in the 1MDB investigation involving over $1
billion in assets; defense of a law firm in a class action related to loan modifications; defense of a publicly-traded bank
and its officers and directors in securities claims brought by one of the bank’s largest shareholders; prosecution of claims
by the majority shareholders of a large apparel company against the remaining shareholders; prosecution of claims on
behalf of a Fortune 500 company against several Wall Street banks over the sale of auction rate securities; and
prosecution of trade secret claims brought by a Fortune 500 hard drive manufacturer.

Ekwan is among the handful of attorneys ranked individually by Chambers and Partners USA for Commercial Litigation
in California. He has also been recognized as one of the top trial lawyers in California (top 20) and the United States by
Benchmark Litigation, the only ranking guide focusing exclusively on U.S. litigation, and among the “500 Leading Lawyers
in America” by Lawdragon. He has been named a “Southern California Super Lawyer” by Los Angeles Magazine every
year since 2004 and previously one of the nation’s “Best Lawyers Under 40″ by the National Asian Pacific American Bar
Association, a 10,000-plus member bar organization. The Diversity and the Bar Magazine named Ekwan as one of its
2012 “Leading Law Firm Rainmakers.” His trial results have been recognized by major publications such as the Daily
Journal, which named one of his victories in 2013 as a “Top Plaintiffs’ Verdicts by Impact.” He was an appointee to the
State Bar of California’s Commission on Access to Justice and a past President of the Korean American Bar Association.
In 2003, he was selected by the federal judges of the Central District of California to serve as one of its 33 lawyer
representatives to the Ninth Circuit Judicial Conference. He recently completed a term as co-chair of the ABA’s Section
on International Litigation.

From 2009 to 2013, Ekwan was a member of the Board of Governors and the Executive Committee of National Asian
Pacific American Bar Association. He co-chaired the 2010 NAPABA Convention in Los Angeles.

EXPERIENCE

Complete defense verdict in $175 million trial for Global Fortune 500 semiconductor company. After a four week trial,
Ekwan convinced a federal court jury in Seattle to find for SK Hynix against claims brought by Microsoft. Microsoft
alleged that SK Hynix breached a semiconductor chip supply contract and jeopardized the launch of its Xbox One gaming
console. The jury sided with Ekwan and determined that SK Hynix had not committed any wrongdoing and denied all of
Microsoft’s damages claims.

Complete defense verdict in $50 million trial for Fortune 500 technology company. After a seven week trial, Ekwan
convinced a jury to find for his client on all claims which included breach of contract, securities fraud and other tort
claims. Client was facing an eight-figure damages claim as well as punitive damages. Client also received its attorney’s
fees and costs as prevailing party.

Complete defense victory in $40 million trial for California bank. Ekwan represented a California financial institution
against claims of securities fraud and alleged damages exceeding over $40 million. Plaintiff was the largest shareholder
and the former Chairman of the Board for the institution. After Ekwan’s cross-examination of Plaintiff and certain rulings
by the trial judge, Plaintiff agreed to have judgment entered in favor of Ekwan’s client ending five years of litigation.

 1875 Century Park East, 23rd Floor  Los Angeles, CA 90067  TEL (310) 201-2100  FAX (310) 201-2110  www.BirdMarella.com
          Case: 1:20-cv-04699 Document #: 40-2 Filed: 09/08/20 Page 4 of 6 PageID #:581




Complete defense victory in $50 million ICC Arbitration for semiconductor company. Ekwan successfully defended a
semiconductor company in a two-week ICC arbitration involving the sale of one of its divisions to one of the largest
conglomerates in Japan. The arbitration involved against allegations of fraud and breach of contract and damages in
excess of $50 million. The award issued by the three-arbitrator ICC panel rejected all claims against Ekwan’s client and
also granted all of its attorney’s fees. Based on the fee applications submitted, Bird Marella was able to win despite
expending less than half of the $7 million in fees incurred by the conglomerate’s lawyers, a large international law firm.

Confidential settlement at the conclusion of a three week jury trial. Ekwan represented a software company in copyright
and breach of contract claims against another software company. After three weeks of jury trial, defendant agreed to
pay Ekwan’s client a confidential sum the day before closing arguments were to begin. The jurors were polled the next
day and indicated that a verdict in the amount of $20 million to $40 million would have been awarded. Until the jury
trial began, defendant had refused to engage in any meaningful settlement discussions.

Multimillion-dollar damages award for CEO of Major Bank. The arbitration involved litigation of change-in-control
agreements and resulting amounts owed to the CEO. After heavily-contested litigation and a multi-day arbitration
against a team of lawyers from a major New York law firm, Ekwan obtained full recovery of all amounts due plus interest
and recovery of all attorney’s fees expended by the CEO.

Complete defense verdict for financial institution. After a four week jury trial, Ekwan obtained a defense verdict on
lender liability and tort claims totaling $50 million brought by lenders against a Southern California bank. Client also
received an award of attorney’s fees and costs as the prevailing party.

Complete defense verdict for Orange County real estate developer. Defending against tort and contract claims and
alleged damages of $10 million relating to a $50 million development, Ekwan obtained a directed verdict after close of
plaintiffs case-in-chief. Client also received an award of attorney’s fees and costs as the prevailing party.

Complete defense verdict for Orange County hospital. After a three week trial, Ekwan convinced a jury to find for his
client, a hospital, on elder abuse claims in which plaintiff was seeking an eight-figures damages amount. Ekwan was
brought in as trial counsel less than three weeks before the trial commenced.

Multimillion-dollar verdict for educational services company. Ekwan obtained a multimillion-dollar verdict on trade
secret claims brought by an educational services company against a competitor. The Recorder (a California-wide legal
publication) named it the 6th largest intellectual property verdict of 2013.

NASD Arbitration class action victory on behalf of a publicly-traded online brokerage. Ekwan defended one of the largest
online brokerage firms in a series of related class action cases alleging improper IPO allocations. Opposing parties did
not recover any monies on their class action-related claims and recovered less than $25,000 on their individual claims.

Complete arbitration victory for California food company. Ekwan obtained a multimillion-dollar award, including a full
recovery of attorneys’ fees, on behalf of a California company based on claims brought against a Korean conglomerate.
The eleven-day arbitration involved a dispute over the sale of a $50 million business.

Walk-away settlement on behalf of a South Korean conglomerate. Client, one of the largest companies in South Korea,
was facing contract and tort claims relating to a $100 million resort development in Guam and damages exceeding $100
million. Through litigation of various cross-claims, the walk-away settlement was achieved days before the trial was to
commence.



 1875 Century Park East, 23rd Floor  Los Angeles, CA 90067  TEL (310) 201-2100  FAX (310) 201-2110  www.BirdMarella.com
          Case: 1:20-cv-04699 Document #: 40-2 Filed: 09/08/20 Page 5 of 6 PageID #:582




HONORS & AWARDS

Fellow, American College of Trial Lawyers, 2018

Ranked, Litigation: General Commercial, Chambers and Partners USA, 2016-present

Best Lawyers in America, Commercial Litigation; Health Care Law; Litigation: Intellectual Property, 2021

California Entertainment Litigation Attorney of the Year, Benchmark Litigation, 2020

Top 20 Trial Lawyers in California, Benchmark Litigation, 2020

Top 100 Trial Lawyers in America, Benchmark Litigation, 2020

Local Litigation Star, Benchmark Litigation, 2015-present

500 Leading Lawyers in America, Lawdragon, 2016, 2019-present

Top Litigators in Los Angeles, Los Angeles Business Journal, 2018

Most Influential Minority Lawyers, Los Angeles Business Journal, 2016, 2018-2019

Southern California Super Lawyers, Los Angeles Magazine, 2005-present

Best Lawyers Under 40, National Asian Pacific American Bar Association

Leading Law Firm Rainmaker, Diversity and the Bar Magazine, 2012

Top 2013 Plaintiff’s Verdict by Impact, California Daily Journal, 2013

Impact Lawyer of the Year, Asian Pacific American Legal Center, 1999

AFFILIATIONS

Member, Panel of International Arbitrators, Korean Commercial Arbitration Board, present

Advisory Council, Network of Korean American Leaders (NETKAL), University of Southern California, 2012-present

Member, Adjunct Board of Advisors to the US-Korea Law Foundation, University of California Irvine Law School, 2013-
present

Board of Directors, Former President, Korean American Bar Association, 2001-2011

Central District Lawyers Representative, Ninth Circuit Judicial Conference, 2003-2005

Appointed Member, State Bar of California’s Commission on Access to Justice, 2007-2009

 1875 Century Park East, 23rd Floor  Los Angeles, CA 90067  TEL (310) 201-2100  FAX (310) 201-2110  www.BirdMarella.com
          Case: 1:20-cv-04699 Document #: 40-2 Filed: 09/08/20 Page 6 of 6 PageID #:583




Board of Directors and Executive Committee, Korean American Coalition, 2001-2009

Regional Governor, International Association of Korean Lawyers, 2008-2010

Vice President of Finance, Member, Board of Directors and Executive Committee, National Asian Pacific Bar Association,
2009-2013

Chair, International Litigation Committee, American Bar Association, 2011-2013

PUBLICATIONS

Interviewee, “Trial Pros: Bird Marella’s Ekwan Rhow,” Law360, March 2016

Interviewee, “Minority Powerbrokers Q&A: Bird Marella’s Ekwan Rhow,” Law360, February 2015




 1875 Century Park East, 23rd Floor  Los Angeles, CA 90067  TEL (310) 201-2100  FAX (310) 201-2110  www.BirdMarella.com
